Citation Nr: 0413063	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from July 1946 to June 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In response to an April 29, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for lung cancer as the result of exposure to 
asbestos during the performance of his service duties. 

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, 7.21.  The guidelines identify the nature 
of some asbestos-related diseases.  Asbestos fibers may 
produce lung cancer.  See M21-1, part VI, para. 7.21(a)(1). 

Private treatment records from William Beaumont Hospital 
include numerous computerized tomography (CT) scans, chest x-
rays, and positron-emission tomography oncology studies.  The 
Board notes that there is no medical opinion of record that 
addresses whether any of the pathologic findings shown on the 
diagnostic tests are attributable to exposure to asbestos.  
As such, the Board finds that the veteran should be afforded 
a VA pulmonary examination and an opinion should be obtained 
on whether asbestos exposure played some causative role in 
the development of the veteran's lung cancer.  38 C.F.R. 
§ 3.159(c)(4)(2003).


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any lung cancer or residuals of lung 
cancer, including the role of asbestos 
exposure.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including CT scans, x-rays, 
positron-emission tomography oncology 
studies, etc., from William Beaumont 
Hospital, and assess whether any findings 
shown on the tests are attributable to 
asbestos exposure.  The examiner is 
requested to offer an opinion as to 
whether lung cancer or residuals of lung 
cancer are at least as likely as not the 
result of asbestos exposure.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


